[DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS
                                                                   FILED
                    FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                      ________________________ ELEVENTH CIRCUIT
                                                            JULY 25, 2007
                             No. 06-16358                 THOMAS K. KAHN
                         Non-Argument Calendar                 CLERK
                       ________________________

               D. C. Docket No. 06-00029-CR-4-CLS-RRA

UNITED STATES OF AMERICA,


                                                               Plaintiff-Appellee,

                                  versus

GEOFFREY K. LOOMIS,

                                                         Defendant-Appellant.


                       ________________________

                Appeal from the United States District Court
                   for the Northern District of Alabama
                      _________________________

                              (July 25, 2007)

Before BLACK, MARCUS and WILSON, Circuit Judges.

PER CURIAM:
      Geoffrey Loomis appeals his 180-month and 120-month sentences, to run

concurrently, imposed after he pled guilty to transporting child pornography, 18

U.S.C. § 2252A(a)(1), and to possessing child pornography, 18 U.S.C.

§ 2252A(a)(5)(b). On appeal, Loomis argues that the district court erred in

concluding that a youthful offender adjudication constituted a prior conviction for

sentencing purposes under 18 U.S.C. § 2252(b)(1), (b)(2). He further contends that

the district court violated his due process or equal protection rights by sentencing

him to enhanced punishment.

      We ordinarily review a district court's interpretation of a statute de novo.

Bergen v. Comm'r of Soc. Sec., 454 F.3d 1273, 1275 (11th Cir. 2006). However,

where, as here, a defendant did not raise an objection below, we review for plain

error. See United States v. Rodriguez, 398 F.3d 1291, 1298 (11th Cir. 2005). We

review a properly preserved constitutional challenge to a sentence de novo, and

“will reverse only upon a finding of harmful error based on the constitutional

challenge.” United States v. Pope, 461 F.3d 1331, 1333 (11th Cir. 2006).

      The district court did not plainly err in concluding that a prior youthful

offender adjudication constituted a prior conviction under the statute. We have not

yet addressed this precise issue in the context of 18 U.S.C. §§ 2252(b)(1), (b)(2);

however, we have concluded that such adjudications constituted prior convictions



                                           2
under other statutes. See United States v. Burge, 407 F.3d 1183, 1187-90 (11th

Cir. 2005) (holding juvenile adjudications can be prior convictions under Armed

Career Criminal Act, 18 U.S.C. § 924(e)); United States v. Acosta, 287 F.3d 1034

(11th Cir. 2002)(holding prior youthful adjudication counts as “prior conviction”

for sentence enhancement purposes under repeat offender provision, 21 U.S.C. §

841(b)). Furthermore, it is not "unequivocally clear" from the statute's wording

that a youthful offender adjudication is prohibited from being used in this manner,

since the word "conviction" is not statutorily defined. See United States v. Lett,

483 F.3d 782, 790 (11th Cir. 2007); 18 U.S.C. § 2256. Thus, the error, if any, was

not "plain." See Lett, 483 F.3d at 790.

      Loomis also challenges both his current enhancement and prior conviction

as violating his due process rights. This argument also fails. The Supreme Court

has held that a prior conviction used for sentencing enhancement purposes is “not

subject to collateral attack in the sentence proceeding,” absent a showing that the

prior conviction was obtained in violation of the right to counsel. See Custis v.

United States, 511 U.S. 485, 492, 114 S. Ct. 1732, 1737, 128 L. Ed. 2d 517 (1994).

Likewise, we have noted that “[c]ollateral attacks on prior convictions are allowed

in federal sentencing proceedings in one narrow circumstance only: when the

conviction was obtained in violation of the defendant’s right to counsel.” United



                                          3
States v. Phillips, 120 F.3d 227, 231 (11th Cir. 1997). Here, Loomis does not

contend that he was not represented by counsel so he is prevented from collaterally

attacking the prior conviction. Furthermore, sentencing enhancements based on

recidivism have withstood numerous constitutional challenges, including those

based on due process or equal protection. See Parke v. Raley, 506 U.S. 20, 27, 113
S. Ct. 517, 522, 121 L. Ed. 2d 391 (1992). Loomis has provided no substantive

argument on why this sentencing enhancement is unconstitutional, nor has he

explained how its application may have violated his due process or equal

protection rights. Therefore, to the extent Loomis argues that a sentencing

enhancement under §§ 2552A(b)(1) and (b)(2) is per se unconstitutional, the

argument also fails.

      Accordingly, we affirm Loomis’s sentences.

AFFIRMED.




                                         4